Citation Nr: 1209750	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-42 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg.

2.  Entitlement to service connection for a sleep disorder, also claimed as anxiety.

3.  Entitlement to service connection for herpes virus simplex.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from April 1958 to March 1961, and from August 1961 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision which denied the benefits sought on appeal.  

Additional evidence and argument was associated with the claims file following the most recent supplemental statement of the case in October 2011.  In December 2011, the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The overall record tends to support a finding that the Veteran's varicose veins of the left leg are related to service.

2.  The appellant has withdrawn his appeal seeking entitlement to service connection for a sleep disorder, also claimed as anxiety. 

3.  The appellant has withdrawn his appeal seeking entitlement to service connection for herpes virus simplex. 


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for varicose veins of the left leg are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for withdrawal of the claim for entitlement to service connection for a sleep disorder, also claimed as anxiety, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the claim for entitlement to service connection for herpes virus simplex have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran asserts that he developed varicose veins of the left lower extremity during service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The service medical records show treatment for varicose veins starting in March 1959.  A September 1963 clinical treatment note showed varicosities in the right leg and intermittent cramping in both legs.  In December 1963, the Veteran complained of throbbing pain in both calves.  He was issued an elastic stocking for varicose veins.  An April 1964 clinical treatment note recorded a finding of varicosities in the right lower extremity from incompetent perforation.  The clinician also noted left leg perforation.  From September 1963 to December 1963, and from January 1964 to April 1964, the Veteran was given a profile of limited duty due to varicose veins.  

In a statement in March 2005, an acquaintance of the Veteran, E.M., stated that he observed the Veteran's varicose veins in the Veteran's legs when they cycled together during the 1970s and 1980s.  

In a medical statement in May 2007, the Veteran's treating physician of 10 years, Dr. I.C.M., noted pigmentation on both legs.  A VA treatment note in July 2007, contains a finding of chronic lower extremity edema due to chronic varicose veins.  The clinician also noted 1+ bilateral pitting edema and severe varicose veins in both legs.  

In a May 2008 statement, Dr. I.C.M. indicated that the Veteran suffered from chronic varicose veins of the lower extremities.  A VA treatment note in October 2008 notes macular pigmentation and engorgement of the veins of the lower extremities, bilaterally, without calf tenderness.  The clinical assessment was severe venous insufficiency with various veins in the lower extremities, with stasis hyperpigmentation of the lower extremity.  In November 2008, Dr. I.C.M. reported that the Veteran exhibited edema of both ankles.  In statements in January 2009, March 2010, and April 2010, a VA physician and Dr. I.C.M. reported that upon reviewing the December 1963 service clinical treatment note, it was at least as likely as not that the service treatment note contained a notation regarding varicose veins in the Veteran's left leg, which was subsequently treated with an elastic stocking.  

In August 2010, Dr. I.C.M. reported a diagnosis of bilateral varicose veins in the lower extremities, initially diagnosed in 1959, along with complaints of difficulty walking, burning sensation in the feet and swelling.  The Veteran used compression socks.  On examination, the Veteran exhibited varicose veins in both legs with light brownish pigmentation near the ankles.  There was edema in the ankles with thick visible veins above the ankles and purplish spider veins.  An October 2010 VA clinical treatment note shows that the Veteran's lower extremities showed chronic traces of bilateral pitting edema, along with severe varicose veins in both legs with engorgement of the veins up to the knee level.  There was groin area induration without erythema.  There was mild hyperpigmentated patches on the dorsal aspect of both feet.  On examination in June 2011, Dr. I.C.M. noted varicose veins in the lower extremities, with light edema and light brown pigmentation in both feet, and purplish spider veins.  Elastic stockings were necessary for treatment.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's varicose veins of the left leg had onset in service. 

Initially, the Board must assess the Veteran's competence and credibility to assert that the varicose veins of the left leg had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination that is medical in nature and varicose veins are capable of lay observation.  Moreover, varicose veins are incurable irrespective of the method of treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  Here the Board finds that the Veteran is credible and competent to report that he experienced left leg varicosities in service, as he was able to visibly observe such problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, his assertion appears to be corroborated by the service medical records.

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service medical records document treatment for symptoms related to varicosities of both legs in service, to include cramping and throbbing pain in both calves, along with a notation of incompetent perforation in the right and left lower extremities.  Accordingly, the weight of the evidence shows treatment for left leg varicosities in service.  After service, VA and private clinical treatment notes show treatment for varicose veins in the left leg since 2007.  The Board finds the medical opinions from the Veteran's treating physicians linking varicose veins to military service to be probative and persuasive with regard to a nexus to service.  There are no contrary opinions.  Additionally, E.M. reported witnessing varicose veins in both of the Veteran's legs during the 1970s and 1980s.  Moreover, the Veteran has provided credible history of onset of symptoms in service which is consistent with the circumstances of his service.  The Board considers the statements from E.M. and the Veteran to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of varicosities of the left lower extremity, he is competent to relate his current disabilities to his active service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Considering the totality of the evidence, including the Veteran's credible assertions of in-service incurrence of left leg varicose veins, chronic varicosities since service, and the nature of the disability, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the whether the Veteran's varicose veins of the left leg began in service and were continuous after service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for varicose veins of the left leg is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

In November 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for a sleep disorder, also claimed as anxiety, and herpes virus simplex.  

In November 2011 the Veteran submitted correspondence expressing his desire to withdraw from appellate review all claims on appeal, except for the claim for service connection for left leg varicose veins, herein decided, and the claims for service connection for hearing loss and an increased rating for right leg varicose veins, which are the subject of a separate Board decision.  The Veteran's statement indicating his intention to withdraw all other claims on appeal, to include entitlement to service connection for a sleep disorder and herpes virus simplex, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for a sleep disorder, also claimed as anxiety, and herpes virus simplex, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to service connection for a sleep disorder, also claimed as anxiety, and herpes virus simplex, and must dismiss those claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011).











	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for varicose veins of he left lower extremity is granted.  

The appeal concerning the issue of entitlement to service connection for a sleep disorder, also claimed as anxiety, is dismissed.

The appeal concerning the issue of entitlement to service connection for herpes virus simplex is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


